DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 objected to because of the following informalities:  
Claims 2-15 recite: “a surgical cutting instrument” which should be changed to “the surgical cutting instrument”
Claim 1: “meshed together to forming a rack” should read “meshed together to form a rack”
Claim 3: “ a reciprocating linear motion” should read “the reciprocating linear motion”
Claim 5: “located on opposing sides” should read “located on the opposing sides”
Claim 6: “ a reciprocating linear motion” should read “the reciprocating linear motion”
Claim 8: “the anatomical part” should read “an anatomical part”
Claim 13: consider rewriting claim 13 to state “wherein the releasably attachable surgical instrument head and the instrument body automatically engage with each other upon attachment” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8  recite the limitations: 
Claim 6: “the support” in line 1.
Claim 8: “the device” in line 2. 
There are insufficient antecedent bases for these limitations in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klieman et al. (US 5,827,323 A).


    PNG
    media_image1.png
    338
    804
    media_image1.png
    Greyscale

	Regarding claim 2, Klieman et al. disclose the surgical cutting instrument according to claim 1 wherein the cutting arm is pivotally mounted on a support fig. 2b (10) which has a forward support portion fig. 2b (23) which extends forwardly towards the distal end and a rearward support portion fig. 2b (15) which extends rearwardly toward the proximal end fig. 2b (19). 
	Regarding claim 3, Klieman et al. disclose the surgical cutting instrument according to claim 2 wherein the support has a channel defined therein fig. 2d (106) [col. 7, lines 44-60] and the rack can be moved in a reciprocating linear motion forward towards the distal end and rearwards toward the proximal end within the channel [col. 8, lines 10-22].
	Regarding claim 4, Klieman et al. disclose the surgical cutting instrument according to claim 2, wherein the cutting arm can be rotated about the pivot axis from a position in which it abuts the forward support portion to a position in which it abuts the rearward support portion [col. 7, lines 35-43; col. 7, line 61-col. 8, line 9].


    PNG
    media_image2.png
    275
    529
    media_image2.png
    Greyscale

	Regarding claim 6, Klieman et al. disclose the surgical cutting instrument according to claim 5 wherein the support has a channel fig. 2d (106) defined therein and the brackets are on opposite sides of the channel optionally wherein the rack can be moved in a reciprocating linear motion forward towards the distal end and rearwards toward the proximal end within the channel [col. 8, lines 10-22]. 
	Regarding claim 7, Klieman et al. disclose the surgical cutting instrument according to claim 1 further comprising a worm screw fig. 2b (46)  that meshes with the rack fig. 2b (33) so as to form a worm drive that effects movement of the rack [col. 7, line 67- col. 8, line 9] optionally wherein the worm screw is at the end of a rotatable shaft. 
	Regarding claim 8, Klieman et al. disclose the surgical cutting instrument according to claim 1 further comprising a locating mechanism fig. 11b (62) for releasably locating the device in place, when in use during surgery, relative to the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klieman et al. (US 5,827,323 A) and O'Neil et al. (US 2013/0238006 A1).

However, Klieman et al. do not disclose wherein the cutting blade is a u-shaped blade having two sides joined by a bridging portion and the bridging portion allows relative movement of the sides so that the shape of the blade is adjustable. 
Regarding claim 9, O’Neil et al. disclose wherein the cutting blade is a u-shaped blade figs. 3a and 3b (17) having two sides joined by a bridging portion [0029] and the bridging portion allows relative movement of the sides so that the shape of the blade is adjustable [0039].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of O’Neil et al. with those of Klieman et al. as Klieman et al. teaches the use of other types of end effector such as and extractor or a biopsy tool [col. 5, line 66-col. 6, line 6], such as the device taught by O’Neil et al. [0023, “an instrument for removing soft tissue”]. 
Regarding claim 11, Klieman et al. and O’Neil et al. disclose the surgical instrument according to claim 1 comprising a releasably attachable surgical instrument head so that a first surgical instrument head fig. 7 of O’Neil et al. can be swapped for another on the instrument body [0031, 0058 of O’Neil et al.]. 
Regarding claim 12, Klieman et al. and O’Neil et al. disclose the surgical instrument according to claim 11 wherein the first releasably attachable surgical instrument head comprises: (a) the pivotal cutting arm fig. 4 of O’Neil et al. [0033 of 
Regarding claim 13, Klieman et al. and O’Neil et al. disclose the surgical instrument according to claim 11 wherein, upon attaching the releasably attachable surgical instrument head to the instrument body [0031, 0043, 0058 of O’Neil et al.], instrument body and the releasably attachable surgical instrument head automatically engage with each other [0031, 0043 of O’Neil et al.]. 
Regarding claim 14, Klieman et al. and O’Neil et al. disclose the surgical instrument according to claim 1, wherein the cutting blade is a u-shaped blade figs. 3a and 3b (17) of O’Neil et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klieman et al. (US 5,827,323 A) and Haufrect (US 2,568,234 A).
Regarding claim 10, Klieman et al. disclose the surgical cutting instrument according to claim 1.
However, Klieman et al. do not disclose a protection runner that moves with the cutting arm, so that in use it spaces the cutting blade away from any surface the protection runner runs across.
Regarding claim 10, Haufrect discloses a protection runner fig. 1 (17) that moves with the cutting arm fig. 1 (10), so that in use it spaces the cutting blade away from any surface the protection runner runs across [col. 2, lines 36-44]. 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Klieman et al. with those of Haufrect as the blunt edge taught by Haufrect, while it is taught only on one blade, provides a safeguard to ensure that the cutting arms of the device do not damage surrounding tissue that is not meant to be resected. Klieman et al. teaches a similar blunt edge of the cannula through which the cutting arms reside, so it would be desirable to add this feature to the cutting arms themselves to further prevent trauma/damage to the patient. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klieman et al. (US 5,827,323 A) and Peterson et al. (US 2002/0173813 A1).
Regarding claim 15, Klieman et al. disclose the surgical cutting instrument according to claim 1.
However, Klieman et al. do not disclose wherein the cutting arm can be rotated through at least 160 degrees for example about 180 degrees. 
Regarding claim 15, Peterson et al. disclose wherein the cutting arm can be rotated through at least 160 degrees for example about 180 degrees [0045].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peterson et al. with those of Klieman et al. as the design taught by Peterson et al. is an alternative design of the rack and pinion mechanism taught by Klieman et al. to control the movement of the cutting blade that allows for a larger range of use and could be substituted for the mechanism taught by Klieman et al. if safety elements such as angular protrusion 23 and proximal edge 19 are removed, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775